                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


TIFFANY DOBERSTEIN
on behalf of herself and all
others similarly situated,

                Plaintiff,                                    Case No. 18-cv-1931

        v.

EAST WISCONSIN SAVINGS BANK,

               Defendant.


                 PETITION TO DISMISS CERTAIN CLAIMS FOR RELIEF


        Plaintiff, Tiffany Doberstein, hereby petitions this Court pursuant to FED. R. CIV. P.

41(a)(2) for dismissal of First Claim for Relief, Third Claim for Relief, and Fourth Claim for Relief

with prejudice and without costs to either party.

        Dated this 11th day of July, 2019


                                                      s/ David M. Potteiger
                                                      James A. Walcheske, State Bar No. 1065635
                                                      Scott S. Luzi, State Bar No. 1067405
                                                      David M. Potteiger, State Bar No. 1067009




WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com



         Case 1:18-cv-01931-WCG Filed 07/11/19 Page 1 of 1 Document 19
